Citation Nr: 1513529	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-13 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral, degenerative disc disease at L4-L5 (low back disability), to include entitlement to a separate rating for any associated radiculopathy in the lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to December 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reduced the Veteran's rating for her low back disability from 20 percent to 10 percent, effective October 1, 2006, based on a routine review of her compensation level initiated in March 2006.  

In a December 2012 rating decision, the RO granted a 20 percent rating for the low back, effective February 17, 2011.  In October 2013, the Board restored the prior rating of 20 percent for the low back, resulting in a continuous 20 percent rating since discharge from service in December 2003.  The Board also remanded the question of entitlement to an increased rating for additional development.

The Veteran testified as to these matters at a formal hearing before a decision review officer (DRO) at the RO in December 2008, as well as at a Board hearing in at the RO in July 2013; transcripts of both hearings are of record.  There is a paper claims file in addition to documents in VA's electronic claims processing systems.

In July 2013, the Veteran submitted an informal claim for service connection for radiculopathy in the lower extremities as associated with the low back disability.  Similarly, at the July 2013 Board hearing, the Veteran testified as to symptoms in the lower extremities as related to her low back, and the representative stated that a prior VA examiner had noted such symptoms.  Evaluation of disabilities of the spine includes consideration of a rating for associated objective neurological abnormalities; therefore, this issue is part of the claim for an increased rating.

Additionally, the Veteran asserted during the July 2013 Board hearing that she had primarily part-time work after her discharge from service in 2003 and that she had not worked outside the home since November 2012 due, at least in part, to her low back disability and medications to treat that disability.  As such, a claim for TDIU is part and parcel of the increased rating claim on appeal and is also under the Board's jurisdiction.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran did not appear for a VA examination of the spine and peripheral nerves in November 2013.  Although she did not request that the examination be rescheduled, it appears that there may have been some confusion in this regard.  Letters in the claims file indicate that she was notified on October 30, 2013, and on November 25, 2013, that VA had requested VA examinations to be scheduled.  The October 30, 2013 letter did not specify the claim to which it pertained, and the November 25, 2013, also requested the Veteran to identify any outstanding VA or private treatment records relating to her back disability.  Nevertheless, the notice from the VA facility that the Veteran had failed to report for her VA examinations relating to the back was dated November 23, 2013, or prior to the notice letter than referenced the back.  Additionally, the Veteran did appear for a November 1, 2013, VA audiological examination and for a June 2014 mental health examination.  

Under these circumstances, the Veteran will be afforded another opportunity to appear for a VA examination for her claim on appeal.  If she fails to appear without good cause again, however, she is advised that her claim will likely be adjudicated based on the evidence of record without another opportunity for examination.

The Veteran did not respond to the requests in 2013 for her to identify any outstanding treatment records relating to the back, and she had previously indicated in a June 2012 report of contact that there was no more information from her private family practice providers.  Any updated VA treatment records should be obtained, and the Veteran should be afforded a new VA examination to address her low back and lower extremities symptoms, as well as any effects on her ability to work.  

The Veteran should also be provided notice of the requirements for a TDIU claim, and requested to complete a formal claim.  As noted above, she asserted during the July 2013 Board hearing that she had primarily part-time work after her discharge from service in 2003 and that she had not worked outside the home since November 2012 due, at least in part, to her low back disability and medications to treat that disability.  The Veteran is also service-connected for multiple other disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to substantiate a claim for a TDIU, and request her to complete a formal TDIU claim.  Allow time for a response. 

2.  Obtain any updated VA treatment records, or any other records that the Veteran may identify and provide a sufficient release to allow VA to obtain the records.

3.  Thereafter, schedule the Veteran for the appropriate VA examination(s) to address the current severity of her low back disability and any associated lower extremities symptoms, as well as any effects on her ability to work.  The examiner should review the entire file, conduct all indicated tests and studies, and respond to the following:

(a)  Measure and record all orthopedic manifestations of the Veteran's back disability.  To the extent possible, the examiner should estimate any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, or pain during flare-ups or after repetitive use.  The Veteran is competent to report additional limitation of motion.

(b)  Measure and record all subjective and objective manifestations of any neurological impairments associated with the back disability, to include in the lower extremities.  The examiner should identify the affected nerve and, to the extent possible, estimate the overall level of impairment of the nerve (e.g., mild, moderate, moderately severe, or severe).  The Veteran is competent to report observable symptoms.

(c)  State whether the Veteran has incapacitating episodes due to intervertebral disc syndrome (IVDS) and, if so, the frequency of such episodes.  For these purposes, an incapacitating episode means a period of acute signs or symptoms requiring treatment by a physician and bed rest prescribed by a physician.  

(d)  Describe the effects of the Veteran's low back disability and any associated neurological abnormalities on her ability to secure or follow a substantially gainful occupation (which generally means more than just part-time work).  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not the effects of any nonservice-connected disabilities.  

For any opinion offered, the examiner must provide reasons based on consideration of all pertinent lay and medical evidence.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with available evidence.  If the examiner rejects lay reports, a reason must be provided; this cannot be due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why and what, if any, additional evidence is needed for an opinion.

4.  Conduct any other development that may be required to adjudicate the Veteran's TDIU claim, based on any response received or evidence obtained in this regard.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

